VniGlN, J.
By the express terms of the submission, the arbitrator was made "sole judge of the law and fact arising between the parties.”
The only objection raised against the award by the party against whom the balance was found, is, that the arbitrator did not determine the whole controversy submitted.
After stating his conclusion, the award recites : " In arriviug at this result, I have excluded every claim (including those for intoxicating liquors) submitted by said parties, except the following which I have allowed,” &c. Then follows a detailed . statement of articles allowed each against the other, with the balance struck.
Without any explanation on the part of the arbitrator, the ■evident moaning of the award is, not that he did not pass judgment upon all claims submitted, but simply that he "excluded” certain ones (enumerated in his testimony) from his computation in the result, because he disallowed them, as well he might.
In accordance with the terms of the report, the entry must be,

Judgment for plaintiff for ¡>171.17 and interest from date of-writ.

Peters, C. J., Walton, Libbey, Emery and Haskell, T,I., concurred.